Case 20-11598-mdc   Doc 44   Filed 07/23/20 Entered 07/23/20 15:51:23   Desc Main
                             Document     Page 1 of 5
Case 20-11598-mdc   Doc 44   Filed 07/23/20 Entered 07/23/20 15:51:23   Desc Main
                             Document     Page 2 of 5
Case 20-11598-mdc   Doc 44   Filed 07/23/20 Entered 07/23/20 15:51:23   Desc Main
                             Document     Page 3 of 5
Case 20-11598-mdc   Doc 44   Filed 07/23/20 Entered 07/23/20 15:51:23   Desc Main
                             Document     Page 4 of 5
Case 20-11598-mdc   Doc 44   Filed 07/23/20 Entered 07/23/20 15:51:23   Desc Main
                             Document     Page 5 of 5
